DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claims 4-6, 17 and 19, the terms “about” render the claimed ranges unclear since the metes and bounds of the claimed ranges are rendered unclear. The specifications do not provide any guidance regarding the term about and no tolerances have been provided. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claims 1, 10-12, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sochor ( U.S. Patent Number: US 8543222 B1, hereinafter “Sochor”).
Regarding claim 1, Sochor teaches an implantable medical lead system (e.g. Abstract, Fig. 11)  comprising: 
a lead body (i.e. the body of the wavy cable e.g. 62 Fig.11, 12A, B) comprising an insulative material (e.g. 67 Fig 12B, Col. 15 lines 47-67, Col. 16 lines 12 -14) the lead body including a distal end and a proximal end defining a longitudinal axis of the lead body (e.g. Fig 11); 
an electrical connector (i.e. connector terminal comprises connectors for each of the 4 conductors 31 in Fig 12A,B, e.g. 26 Fig. 11) positioned near the proximal end; 
an electrical conductor extending about the longitudinal axis of the lead body (e.g. Fig 11 shows that the conductors extend along the length of the wavy cable); 
a sleeve (i.e. casing of the wavy cable e.g. Fig 11) coupled to the insulative material of the lead body, the sleeve positioned around the electrical conductor, wherein the electrical conductor is electrically coupled to the connector (see dotted lines to terminal 26 in Fig.11), and wherein the sleeve includes a fixed portion (e.g. 61, 62, 63 Fig 11 the sleeve is fixed at the ends of the cable and unfixed in the middle along the length of the 
Regarding claim 10, Sochor teaches that the medical lead further comprises a plurality of electrodes positioned at the distal end (e.g. 25 Fig 2, 71 Fig 14).  
Regarding claim 11, Sochor teaches an electrode at the distal end, wherein the electrode (e.g. 25 Fig. 48A) is electrically coupled to the electrical conductor (e.g. 29 Fig. 48A); and an implantable medical device (e.g. 212 Fig. 48B) configured to electrically couple to the electrical connector (e.g. 26 Fig. 48A, B), wherein the implantable medical device (e.g. 212 Fig 48B) is configured to deliver electrical stimulation to the electrode or sense electric signals from the electrode (e.g. Col. 5, lines 29-31).  
Regarding claim 12, Sochor teaches a method for manufacturing a medical lead comprising: positioning a conductor assembly in a channel extending about a longitudinal axis of a lead body (i.e. the body of the wavy cable e.g. 62 Fig.11, 12A, B); and filling the channel with an insulative material, the insulative material surrounding an outer surface of the conductor assembly (i.e. insulation can be co-extruded onto bare or preinsulated conductors e.g. 67 Fig 12B, Col. 16 lines 12 -14, Col. 15 lines 47-67), wherein the lead body includes a distal end and a proximal end defining the longitudinal axis of the lead body (e.g. Fig 11) , wherein the conductor assembly comprises: an electrical conductor (i.e. wavy cable with conductors 231 Fig 12A,B); and a sleeve positioned around the electrical conductor ( i.e. casing 61 of wavy cable, Fig , 11,12A, B) the sleeve forming the outer surface of the conductor assembly, and wherein the sleeve includes a fixed portion that is fixed to the electrical conductor and an unfixed 
 Regarding claim 15, Sochor teaches that the implantable medical lead further comprises a connector (i.e. connector terminal comprises connectors for each of the 4 conductors 31 in Fig 12A, B, e.g. 26 Fig. 11) positioned near the proximal end, and further comprising electrically coupling (see dotted lines to terminal 26 in Fig.11) the electrical conductor to the connector.  
Regarding claim 18, Sochor teaches that the fixed portion of the sleeve is proximal to the unfixed portion of the sleeve (e.g. 61, 62, 63 Fig. 11 the sleeve is fixed at the proximal end of the cable and unfixed in the middle along the length of the cable).  
Claim Rejections - 35 USC § 103













In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sochor (U.S. Patent Number: US 8543222 B1, hereinafter “Sochor”) in view of Conger (U.S. Patent Number: US 8588939 B1, hereinafter “Conger”).
Regarding claims 2, 3, 13 and 14, Sochor teaches the invention as claimed except for the sleeve being a thermal-shrink sleeve that and being fixed to the electrical conductor comprises by applying heat to the fixed portion of the sleeve.  Conger teaches a binding element for a lead comprising a heat shrink tubing (e.g. 182 Fig. 6) that is heat shrunk to bind the conductors within the tubing (e.g. Col. 7 line 5-21). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the system and method of Sochor to use a heat shrink tubing for the fixed portion of the sleeve as taught by Conger in order to provide the predictable results of reinforcing the fixed portion and reducing chances damage over time.
Claims 4-6, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sochor (U.S. Patent Number: US 8543222 B1, hereinafter “Sochor”).
Regarding claims 4, 5 and 17, Sochor teaches the sleeve (i.e. casing 61) as claimed in claim 1 and 12, except for the sleeve (i.e. casing 61 Fig 11, 12A, B) having a thickness less than about 0.25 mm, a length greater than about 2.5 cms and the unfixed portion of the sleeve has a length greater than about 10 cms. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system and method as taught by Sochor with the sleeve (i.e. casing 61 Fig 11), 12A, B 
Alternately, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method  as taught by Sochor with the sleeve ( i.e. casing 61 Fig 11), 12A,B having a thickness less than about 0.25 mm, a length greater than about 2.5 cms and with the unfixed portion being greater than about 10 cms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).







Regarding claims 6 and 19, Sochor teaches that the fixed portion of the sleeve is proximal to the unfixed portion of the sleeve (e.g. 61, 62, 63 Fig. 11 the sleeve is fixed 
Alternately, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method  as taught by Sochor with a proximal end of the unfixed portion of the sleeve the (i.e. casing 61 Fig 11) being less than about 10 centimeters from the electrical connector (e. 26 Fig.11), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sochor (U.S. Patent Number: US 8543222 B1, hereinafter “Sochor”) in view of Chitre et al (U.S. Patent Application Publication Number: US 2008/0077216 A1, hereinafter “Chitre”).
Regarding claim 7, Sochor teaches the invention as claimed except for the insulative material comprising an epoxy. Chitre teaches an implantable medical lead (e.g. Abstract) wherein the insulation of the lead comprises comprising epoxy pellets (e.g. [0013] Figs. 5A-C) for self-sealing and mitigating the deleterious effects of abrasion (e.g. [0002]. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the insulating material of the lead body to include epoxy pellets as taught by Chitre in order to provide the predictable results of having a self-sealing insulative lead body that improves the safety of the device and mitigates the deleterious effects of abrasion. 
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sochor (U.S. Patent Number: US 8543222 B1, hereinafter “Sochor”) in view of Molnar et al (U.S. Patent Application Publication Number: US 2007/0225674 A1, hereinafter “Molnar”).
 Regarding claim 8 and 20, Sochor teaches that the  electrical connector is a first electrical connector, wherein the electrical conductor is a first electrical conductor, wherein the sleeve is a first sleeve, wherein the fixed portion is a first fixed portion, 
Additionally it would have been obvious to a person having ordinary skill in the art before the effective filing data to have a second sleeve coupled to the insulative material of the lead body, the second sleeve positioned around the second electrical conductor, and wherein the second sleeve includes a first portion that is fixed to the second electrical conductor and a second portion that is not fixed to the second electrical St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sochor (U.S. Patent Number: US 8543222 B1, hereinafter “Sochor”) in view of Williams et al (U.S. Patent Application Publication Number: US 2009/0259282 A1, hereinafter “Williams”- APPLICANT CITED).
Regarding claim 9, Sochor teaches the invention as claimed except for the medical lead comprising a medical lead extension that does not include electrodes.  Williams teaches that it is well known to have a lead body extension with a sheath (e.g. [0057]Fig. 6) and a lead body 102 that is coiled in the sheath 104 and has no electrodes and that facilitates extension of the lead  as a patient moves or grows (e.g. [0021]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the teachings of Sochor and use the lead of Sochor as medical lead extension that does not include electrodes as taught by Williams in order to provide the predictable results of reducing the chances of breakage or straining of the lead body as the patient moves or grows. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sochor (U.S. Patent Number: US 8543222 B1, hereinafter “Sochor”) in view of Williams et al (U.S. Patent Application Publication Number: US 2009/0259282 A1, hereinafter “Williams”- APPLICANT CITED).
Regarding claim 16, Sochor teaches the invention as claimed and teaches the sleeve (i.e. casing) is lead to the insulating body (e.g. Col 16 lines 3-6) but does not .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.















Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/888232. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a lead system and method of manufacturing the lead system comprising: a lead body comprising an insulative material, the lead body including a distal end and a proximal end defining a longitudinal axis of the lead body; an electrical connector positioned near the proximal end; an electrical conductor extending about the longitudinal axis of the Application No. 16/888232 which are also directed to a lead system and method of manufacturing the lead system comprising the same elements as the current applicant and only recite that the sleeve is not fixed to the electrical conductor. Additionally dependent claims 4, 5, 8-11, 16-20 of the current application are similar to dependent claims 4, 5, 8-11, 16-20 of the copending Application No. 16/888232.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Foster et al (U.S. Patent Application Publication Number: US 2014/0135885 A1) teaches a lead body comprising conductors and a wear resistant liner or sleeve.
 Sommer et al (U.S. Patent Number: US 8639340 B2) teaches implantable lead connector sleeves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792